Citation Nr: 0218131
Decision Date: 11/01/02	               Archive Date: 02/07/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  96-13 850A	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service Life Insurance (NSLI) policy.


WITNESSES AT HEARING ON APPEAL

Appellant, O.D.P, J.C.B.



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to October 1961. He died in November 1994.  

This matter comes to the Board of Veterans Appeals (Board) on appeal from an October 1995 determination of the RO&IC in St. Paul, Minnesota, which denied the appellants claim of entitlement to the proceeds of the veterans NSLI policy.  During the course of the appeal, the claim was transferred to the RO&IC in Philadelphia, Pennsylvania.  This is a contested claim.  The appellant is the executrix of the veteran's estate, and the appellee was the veterans wife.  

In an August 2000 decision, the Board granted the appellants claim for proceeds of the veterans NSLI policy; the appellant was found to be entitled to 40 percent of the proceeds; A.A. was entitled to 30 percent of the proceeds, and O.D.P., V.L., and A.G. were each entitled to 10 percent of the proceeds.  In response, R.B.M. the veteran's wife, filed an appeal of the Board decision to the U. S. Court of Appeals for Veterans Claims (Court).

In January 2001, VA's General Counsel filed a motion for remand, based on the recent enactment of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  In June 2001, the Court granted the motion for remand and vacated the Boards August 2000 decision.

In a letter dated February 2002, the attorney Edilberto Balingat confirmed that he was no longer representing the appellant E. P. and other interested parties.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained by the RO.

2.  In September 1962, the veteran completed an application for NSLI which became effective that month.

3.  In his last beneficiary designation, dated on November 9, 1976, the veteran named his wife, sons, and daughters as the principal beneficiaries of the proceeds of his NSLI policy; the appellant is not named as a beneficiary.

4.  In 1986, the veteran executed his last will and testament, in which he disinherited his wife and children and he directed that A.A., the appellant, O.D.P., V.L., and A.G. receive $3,000, $4,000, $1,000, $1,000, and $1,000 out of his "insurance money from the U.S.," respectively.

5.  In 1991 and 1992, the RO received copies of the veteran's last will and testament.

6.  The veteran died in November 1994. 


CONCLUSION OF LAW

The appellant, A.A., O.D.P., V.L., and A.G. are the proper beneficiaries of the veteran's NSLI policy and are entitled to 40, 30, 10, 10, and 10 percent of the proceeds of that policy, respectively. 38 C.F.R. § 1917 (West 1991); 38 C.F.R. § 8.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Immediately following his service discharge, the veteran was granted service connection and a 100 percent rating for residuals of a cerebrovascular accident; and it is noted that his 100 percent rating remained in effect until his death.

In an application for NSLI (VA Form 9-4364), dated in September 1962, the veteran named his parents as the principal beneficiaries and his brothers (R.M. and D.M.) as the contingent beneficiaries of the proceeds of his NSLI policy.

In October 1966, the RO received two VA Forms 29-336, "Change or Designation of Beneficiary and Selection of Optional Settlement for Government Life Insurance."  In both, the veteran named his mother as the principal beneficiary and his two brothers (R.M. and D.M.) as the contingent beneficiaries of the proceeds of his NSLI policy.

In December 1970, the veteran married R.B.M.

In a Change of a Beneficiary (VA Form 29-336), dated on July 19, 1971, the veteran named his wife (R.B.M.) as the principal beneficiary.  He named C.B.M., T.B.M., and J.G.B.M. as the contingent beneficiaries, with each receiving equal shares of the proceeds of his NSLI policy.

By a March 1972 Court order, R.B.M's three children were named the legitimate children of the veteran (i.e. adopted by the veteran) and they took his last name.  The adopted children were C.B.M., T.B.M., and J.G.B.M.

In June 1975, J.D.B.M was born and the veteran was listed as the father.

In a Designation of a Beneficiary (VA Form 29-336), dated on November 9, 1976, the veteran named his wife (R.B.M.), two daughters (C.B.M. and T.B.M.), and two sons (J.G.B.M. and J.D.B.M.) as principle beneficiaries, with each receiving equal shares of the proceeds of his NSLI policy.

In October 1982, R.B.M. filed her first claim (on behalf of herself and J.D.B.M) for an apportionment of the veteran's VA benefits.  She indicated that the veteran had sent her and her children to the United States two years earlier and had not provided them with any support.

In a December 1982 Declaration of Marital Status (VA Form 21- 686c), the veteran indicated he was estranged from his wife since the middle of 1980.  He indicated that they were not living together but were separated because she had gone to the United States.  He also indicated that he was not contributing to his wife's monthly support.

In January 1983, the RO granted R.B.M. and J.D.B.M. an apportionment of the veteran's VA benefits.

In March 1986, the veteran issued his last will and testament, in which he disinherited his wife (R.B.M.) and children (J.D.B.M., J.G.B.M., C.B.M., and T.B.M.) as he said they had totally abandoned him and failed to support him when he was hospitalized and almost died.  During his illness and incapacity, he said, he had to rely on his household helpers and wished them to inherit his estate. In his will, he directed that A.A. (described as his long-time driver), the appellant (described as his long-time mayordoma), O.D.P. (described as his long-time maid), V.L. (described as his long-time maid), and A.G. (described as his long time maid) receive $3,000, $4,000, $1,000, $1,000, and $1,000 out of his "insurance money from the U.S.," respectively.

In May 1986, the Regional Trial Court of the Republic of the Philippines determined that the veteran had voluntarily executed his last will and testament.  It was noted that the veteran had provided testimony as to why he wanted his wife (R.B.M.) and his four children disqualified as beneficiaries.  Reportedly, the veteran indicated that he had been abandoned by his wife and children when he was hospitalized and came close to dying.  He related he was distributing his estate to the people he named in his last will and testament, in gratitude of the assistance that was provided to him.

In October 1990, J.G.B.M. died.  The veteran was listed as his father.

In July 1991, VA sent the veteran a letter asking him to provide a list of his dependents (for whom he was receiving benefits).  The veteran's list consisted solely of the appellant, A.A., J.C.B., J.S.C., and O.D.P.

In August 1991, the RO received a copy of the veteran's last will and testament (discussed above) and a copy of the May 1986 decision of the Regional Trial Court of the Republic of Philippines (discussed above).  The RO also received a statement from A.G.  In this statement, A.G. pointed out that she had been named as an heir in the veteran's will.  Further, she noted that she no longer lived with the veteran.  She indicated that J.S.C. had been her replacement in the veteran's home and for this reason, she wanted 2/3 of her inheritance to go to J.S.C.  She also indicated that she wanted to keep the remaining 1/3 of her inheritance.  Additionally, the RO received a statement from V.L.  In this statement, V.L. indicated that she was listed as an heir in the veteran's will.  She related that she was no longer residing with the veteran and that J.C.B had replaced her.  She said that, of her own free will, she wanted to bequeath to J.C.B. all household items left to her in the will as well as 1/2 of her inheritance.  She said she wanted to keep the other 1/2 of the inheritance.

A July 1991 VA field report shows that the veteran was not bedridden and not in need of aid and attendance.  It was also noted that he was capable of handling his funds.

In August 1992, the veteran's wife (R.B.M) requested an increased apportionment of the veteran's benefits.

In a November 1992 statement to VA, the veteran indicated he was in opposition to his wife's claim for an increased apportionment of his VA benefits.  He indicated that his wife (R.B.M) and her two sons and daughters (J.D.B.M., J.G.B.M., C.B.M., and T.B.M.) had abandoned him when he was very sickly and about to die (a period of 12 years until the present time).  He related he had executed a last will and testament in which his wife and her sons and two daughters were being disqualified to inherit and/or receive any of his benefits.  Notably, he submitted a copy of his last will and testament along with his statement.

In a November 1992 statement to VA regarding his ability to contribute to his dependents (VA Form 21-438), the veteran listed the appellant, A.P.A., J.C.B., J.S.C., and O.D.P. as the dependents living in his household.  He indicated he had no average monthly income, aside from his social security pension and his VA benefits.  He indicated he had not contributed any money to his wife, children, or dependent parents within the last three months.  He also noted that his wife and her daughters and sons had abandoned him, for a period of more than 12 years, while he was very sickly and about to die, and he questioned whether it was possible to cut off their benefits.  He noted that he was indebted to the appellant, A.P.A., J.C.B., J.S.C., and O.D.P. and had been unable to give them their salary on a regular basis.  He also related that he was in need of an increase in his award and/or benefits due to economic conditions so that he could provide for his subsistence and medicine to maintain his health and for others.  He said that he was unable to contribute to his dependents as his benefits were not large enough.

In a Declaration of Status of Dependents (VA Form 21-686c), dated in November 1992, the veteran variously indicated that he was separated and had never been married to R.B.M.  He also questioned whether it was "possible to cut off her/their benefit/s for she/they abandoned me."

In an August 1993 statement, the veteran indicated that he was totally disabled and was indebted to his driver and helpers.  He again indicated his opposition to his wife's receipt of an apportionment of his benefits.  Further, he indicated that he was going to file a petition to have his marriage annulled so that he could prevent his wife and children from receiving additional VA benefits.

In June 1994, the veteran again indicated that he wanted his wife's apportionment of his VA benefits to be terminated.

The veteran's death certificate shows that he died in November 1994.  His immediate cause of death was acute respiratory failure, severe pneumonia, and chronic obstructive lung disease, and the underlying causes were ischemic heart disease, and a cerebrovascular accident.  Hypoxic encephalopathy was listed as a significant condition.  There are no medical records on file showing that he was suffering from a psychiatric disorder prior to his death.

In November 1994, the veteran's wife filed a claim for one sum payment of the veteran's government life insurance.

A November 1994 Status for Settlement of Death Claims for Government Life Insurance (VA Form 29-368d) shows that the premium payment had been paid in full and that the value of the policy was $10,000.

In February 1995, the appellant was named the administratrix of the veteran's estate.

In February 1995, the veteran's wife and children filed claims for the proceeds of the veteran's life insurance policy.  In March 1995, VA notified the veteran's wife and children that they would indeed be receiving a check which represented their share of the proceeds of the veteran's life insurance policy.

In March 1995, one of the veteran's sons (J.G.M.) died.

In an April 1995 Amended Order, the Regional Trial Court of the Third Judicial Region of the Republic of the Philippines, directed VA to release to the appellant the proceeds of the benefits due and payable to the veteran for distribution to his heirs pursuant to his last will and testament.

In May 1995, the appellant filed a claim for the proceeds of the veteran's life insurance benefits.

In a September 1995 statement, the appellant challenged the validity of the veteran's signature on a November 9, 1976, VA Form 29-336, VA Designation of Beneficiary.  In October 1995, the Forensic Laboratory of the Inspector General's Office of VA indicated that the signature on the VA Form 29-336 dated on November 9, 1976, was indeed that of the veteran's.

By an October 1995 VAROIC administrative decision, the appellant's claim for the proceeds of the veteran's life insurance benefits was denied.

In a March 1996 statement to the RO, the appellant indicated that she had paid for the veteran's hospital, medical, and funeral expenses and that such, among other things, bolstered her claim for entitlement to the proceeds of the veteran's NSLI policy.

In her April 1996 substantive appeal, the appellant argued that once the veteran died, the proceeds of his life insurance policy became part of his estate.  Disbursement of that estate, she asserted, should be governed by the veteran's last will and testament.  She related that the veteran's last will and testament (which had been probated) was reflective of his desire to change the beneficiaries of his life insurance policy.  She also noted that the VA had been notified of the veteran's intent to change his beneficiaries through a November 1992 statement regarding apportionment.

At a September 1996 RO hearing, the appellant's attorney indicated that the veteran had disinherited his wife and her four children in his last will and testament (which he said was approved by the Regional Trial Court of Olongapo) and had named the appellant, among others, as the beneficiaries of his NSLI policy.  Further, it was indicated that the veteran had communicated the change in beneficiaries to VA at the time the veteran's wife claimed an increased apportionment of his VA benefits.

In a December 1997 statement, the appellant argued that the veteran's will had been approved by a Philippine court and should be respected and enforced as a sovereign act of the Philippine government. 

In a November 2000 statement, T.M.D. wrote that the appellant did not pay for the veterans hospital and funeral expenses.  She enclosed documents regarding this matter and documents showing that her mother paid for the veterans funeral services.  She wrote that the money her family received from her stepfathers life insurance benefit was used to pay for his funeral services, lot, hospital expenses, and all the other expenses that her mother incurred when she went back to the Philippines.  She wrote that the statement that her stepfather was abandoned was not altogether true because when her mother, brothers, sister, and she moved to San Diego, her stepfather was the one who processed the petition papers.  

In an April 2001 statement, R.B.M., the veterans wife, wrote that she never divorced the veteran.  She wrote that a July 1991 field report showed that the veteran was not bedridden and was not in need of aid and attendance which showed that the veteran had every opportunity to change the beneficiaries of his NSLI.  She questioned the charge that she abandoned the veteran in the sense that it was her husband who petitioned for her and her children to come to the United States.  She wanted to know why the veteran did not change his life insurance beneficiaries if he was able to change his will.  She questioned the validity of her husbands last will and testament.  She wrote that her husband was receiving benefits based on listing herself and her children as beneficiaries.  She wrote that the hospital would not release the remains of her husband to anyone but her.  

In a document signed in February 2002, A.A., V.L., O.P, and A.G. granted a power of attorney to the appellant, E.P.  

In June 2002, the Board sent separate letters to all of the interested parties (C.B., E.C.P, J.C.B., V.L., A.G., J.S.C., R.B.M., A.A., O.D.P., T.M.D., and J.D.M.) informing them that the case regarding entitlement to the proceeds of the veterans insurance policy had been returned from the Court and that they had 90 days to submit any additional argument or evidence.  





Analysis

As noted above, the Court vacated the Boards August 2000 decision, which had granted the appellants claim for entitlement to proceeds of the veterans National Service Life Insurance proceeds.  The Board determined that the appellant was entitled to 40 percent of the proceeds, A.A. was entitled to 30 percent of the proceeds, and O.D.P, V.L, and A.G. were each entitled to 10 percent of the proceeds.  The decision was vacated so that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Publ. L. No. 106-475, 114 Stat. 2096 (2000) could be considered.  More specifically, it was vacated so that the Board could consider whether VAs development of the case satisfied the new statutory requirements regarding notice to claimants of required information under 38 U.S.C.A. § 5103 and the duty to assist claimants under 38 U.S.C.A. § 5103A.  

The VCAA, which the President signed into law on November 9, 2000, contains revised notice provisions, and additional requirements pertaining to VAs duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000) (codified, as amended at 38 U.S.C.A. § § 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  See Publ. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions) (West Supp. 2001).  Pertinent regulations that implement the Act were recently promulgated.  See 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. § 3.159).  

It is determined that while the VCAA was enacted during the pendency of this appeal, and was not specifically applied by the RO&IC, there is no prejudice to either party in proceeding with this appeal, because the requirements under the VCAA have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses a matter not addressed by the RO, the Board must provide an adequate statement of reasons and bases as to why there is not prejudice to the appellant).  In that regard, the Board finds that the RO&IC notified all interested parties of the reasons for its decision, as well as the laws and regulations applicable to his claim.  This information was provided in the January 1996 Statement of the Case, and in the November 1997 Supplemental Statement of the Case.  

The appellant was afforded a hearing in September 1996 (also in attendance were O.D.P., J.B., J.C., and A.A.), and the appellee was provided information about the hearing.  The appellee and other interested parties were provided an opportunity to have a hearing also.  Letters were sent to R.B.M., T.M.D., C.M.B., and J.D.M. in May 1996 informing them that they were entitled to a hearing at a Regional Office nearest their residence.  The claims folder is replete with letters and reports of contact between VA and the interested parties.  Among these letters is a June 2002 letter from the Board sent to each of the 11 interested parties (C.M.B., E.C.P., J.C.B., V.L., A.G., J.S.C., R.B.M., A.A., O.D.P., T.M.D., and J.D.M) notifying them that they had 90 days to submit additional argument in the claim on appeal.  No additional argument was forthcoming.  In short, the RO&IC has informed all the interested parties which information and evidence that they were to provide to VA and which information and evidence that the VA would attempt to obtain on their behalf.  38 C.F.R. § 3.159 (b) (2001); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

Moreover, the RO&IC has satisfied the duty to assist the appellant, the appellee, and the other interested parties in obtaining evidence relevant to the claim.  None of the parties have identified any additional, relevant evidence that has not been requested or obtained.  An examination or medical opinion is not relevant in this case  It is noted that the appellee, R.B.M., has questioned the validity of her husbands will.  A discussion will be included in this document as to why no further development is needed regarding this question.

In view of the extensive development that has been undertaken in this claim over a period of several years, further development is not needed to comply with VCAA.  The appellant, appellee, and all other interested parties have been informed of the information and evidence needed to substantiate the claim, and they have been made aware of how VA would assist them in obtaining evidence and information.  For the aforementioned reasons, there is no reasonable possibility that further assistance would aid in the substantiation of the claim.  In short, the Board finds that the requirements under the VCAA have been met, and the Board will proceed with appellate disposition without further delay in the resolution of the claim. 

A NSLI policy is a contract between the veteran and the Federal Government which assigns legally binding duties and responsibilities to each party.  The veteran, as the insured party, possesses the right to designate the beneficiary or beneficiaries of the policy, and at all times enjoys the right to change the beneficiary or beneficiaries without the consent of such beneficiary or beneficiaries.  38 U.S.C.A. § 1917; 38 C.F.R. § 8.22.  Attempts by a veteran to change beneficiaries are liberally construed by reviewing courts so as to effectuate the veteran's intent. Young v. Derwinski, 2 Vet. App. 59 (1992).  

In determining whether a NSLI insured veteran effected a beneficiary change, the claimant may prevail by proving that the insured veteran complied with the regulations in filing a valid change of beneficiary with VA.  Second, if this cannot be shown, then, in order to prevail, the claimant must prove by clear and convincing evidence that the insured veteran intended that the claimant should be the beneficiary and also prove that the insured veteran took an overt action reasonably designed to effectuate that intent. (indicating "clear proof" standard).  Third, if the insured veteran's intent cannot be proven by clear and convincing evidence, then the claimant must prove the insured veteran's intent by a preponderance of the evidence and must also prove that the insured veteran did everything reasonably necessary, or at least everything he or she subjectively and reasonably believed was necessary, to effectuate his intention.  During this process, the claimant always has the burden of proof.  Fagan v. West, 13 Vet. App. 48 (1999).

Assuming the criteria regarding intent and an overt act are met, a change of a beneficiary designation may nonetheless be invalid, if it is determined that the insured lacked "testamentary capacity" at the time of the disputed change of beneficiary.  Testamentary capacity is that degree of mental capacity necessary to enable a person to perform a testamentary act. 38 C.F.R. § 3.355.  There is a general, but rebuttable presumption that every testator possesses testamentary capacity.  Id.  To rebut this presumption of testamentary capacity established by section 38 C.F.R. § 3.355(c), the contestant must show a lack of testamentary capacity by a preponderance of the evidence.  Morris v. United States, 217 F. Supp. 220 (N.D. Tex. 1963); Elias v. Brown, 10 Vet. App. 259 (1997);

Additionally, the law also provides that a beneficiary designation may be invalid if there is undue influence placed upon an insured to change the beneficiary of his policy.  Generally, "undue influence" which will nullify a change of beneficiary is that influence or dominion, as exercised at the time and under the facts and circumstances of the case, which destroys the free agency of the testator, and substitutes in the place thereof, the will of another.  Long v. Long, 125 S.W. 2d 1034 (Tex. 1939).  Before a testament can be set aside on the grounds of undue influence, the contestant must prove (1) the existence and exertion of an influence; (2) the effect and operation of such influence so as to subvert or overpower the mind of the testator at the time of the execution of the testament; and (3) the execution of the testament which the maker thereof would not have executed except for such influence. Lyle v. Bentley, 406 F. 2d 325 (5th Cir. 1969).

As the insurer, the Federal Government promises to pay the proceeds of the NSLI policy to whomever the veteran designates as the beneficiary or beneficiaries of the policy proceeds.  Should questions arise regarding the proper beneficiaries of a NSLI policy, federal law rather than state law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) (citing United States v. Donall, 466 F.2d 1246, 1247 (6th Cir. 1972)); Taylor v. United States, 113 F. Supp. 143, 147 (W.D. Ark. 1953)); see also Wolfe v. Gober, 11 Vet. App. 1 (1997).

The appellant argues that the veteran's last will and testament lists the proper beneficiaries of his NSLI policy.  As an initial matter, it is noted that 38 C.F.R. § 8.19 provides that a change in a beneficiary designation may not be made by a last will and testament alone.  However, if the two-part test discussed in Fagan (that there be clear and convincing evidence that the veteran intended to change his beneficiary and that the veteran took an overt action reasonably designed to effectuate that intent) is met, a last will and testament can indeed constitute a valid change of a beneficiary.

As to the first prong regarding intent, a review of the record shows that the last formal beneficiary designation on file is dated on November 9, 1976, and names the veteran's wife, two sons, and two daughters as the principal beneficiaries of his NSLI policy.  However, in the 1980s, the veteran's intent changed.  In this regard, it is noted that in 1986, the veteran issued his last will and testament in which he disinherited his wife, two sons, and two daughters.  In his will, he directed that A.A. (described as his long- time driver), the appellant (described as his long-time mayordoma), O.D.P. (described as his long-time maid), V.L. (described as his long-time maid), and A.G. (described as his long time maid) receive $3,000, $4,000, $1,000, $1,000, and $1,000 out of his "insurance money from the U.S.," respectively.  It is reasonable to interpret "insurance money from the U.S." as a reference to the veteran's NSLI policy as there is no indication in the record that he had any other life insurance policies.  Further, it is notable that numerous statements, signed by the veteran, until shortly before his death in 1994, consistently reflect his desire to sever his wife and children's entitlement to his estate and benefits.  Additionally, the veteran's statements are to the effect that the appellant and others were his dependents and that he wanted to financially provide for them.  As such, it is concluded that there is clear and convincing evidence that the veteran intended to change the beneficiaries of his NSLI policy from his wife and children to the appellant and others.

As to the second prong regarding whether the veteran took an overt action reasonably designed to effectuate that intent, it is noted that the veteran not only properly executed his last will and testament, but also sent a copy of such to VA in 1991 and again in 1992.  Furthermore, in communications with VA from 1992 to 1994, he consistently asserted his desire to disinherit his wife and children and provide for the appellant, among others.  As such, it is concluded that that the veteran performed "an overt action," by communicating to VA that it was his intention to change the beneficiaries of his NSLI policy to the appellant and others.  Although it is not clear why the veteran did not complete a change of beneficiary form during his lifetime, the above evidence is clear and convincing that the veteran took an overt action designed to effectuate his intent to change beneficiaries.

Since the two prong test regarding a change in beneficiaries has been met, the only remaining question is whether the veteran lacked the testamentary capacity or was under undue influence when he executed the change.  In this regard, it is noted that his last will and testament was duly probated and it was determined that the veteran had voluntarily executed such.  Further, it is notable that a July 1991 VA field report shows that the veteran was competent and capable of handling his affairs.  There is absolutely no evidence on file showing that the veteran had a psychiatric disorder or was so incapacitated that he lacked the ability to properly execute a change in the designation of beneficiaries of his NSLI policy.  Thus, the veteran's last will and testament constitutes a valid change in the designation of beneficiaries of his NSLI policy.  As specified in his last will and testament, the appellant, A.A., O.D.P., V.L:, and A.G. are entitled to receive 40, 30, 10, 10, and 10 percent of the proceeds of the veteran's NSLI policy.

(Additionally, it is noted that there are documents on file from V.L. and A.G. which apparently reflect their desire to bequeath unto others their share of the veteran's estate; such desires may be effectuated by V.L. and A.G., individually.  The Board will not take action in such matters.)


ORDER

The appellant's claim of entitlement to the proceeds of the veteran's NSLI policy is granted; specifically, the appellant is entitled to 40 percent of the proceeds, A.A. is entitled to 30 percent of the proceeds; and O.D.P., V.L., and A.G. are each entitled to 10 percent of the proceeds.



		
	G. H. Shufelt
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
